Name: 81/481/EEC: Commission Decision of 12 June 1981 approving a programme for cereals and drying facilities in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-08

 Avis juridique important|31981D048181/481/EEC: Commission Decision of 12 June 1981 approving a programme for cereals and drying facilities in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 186 , 08/07/1981 P. 0028 - 0028****( 1 ) OJ NO L 51 , 23 , 2 . 1977 , P . 1 . COMMISSION DECISION OF 12 JUNE 1981 APPROVING A PROGRAMME FOR CEREALS AND DRYING FACILITIES IN GREECE PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 81/481/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 2 FEBRUARY 1981 THE GOVERNMENT OF GREECE FORWARDED THE PROGRAMME FOR CEREALS AND DRYING FACILITIES ; WHEREAS THIS PROGRAMME RELATES TO THE CREATING AND MODERNIZATION OF FACILITIES FOR THE STORAGE AND DRYING OF CEREALS WITH THE AIM OF INCREASING THE VALUE OF CEREAL PRODUCTION AND THUS RAISING FARM INCOME ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE CEREAL SECTOR IN GREECE ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR CEREALS AND DRYING FACILITIES PURSUANT TO REGULATION ( EEC ) NO 355/77 COMMUNICATED BY THE GOVERNMENT OF GREECE ON 2 FEBRUARY 1981 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO GREECE . DONE AT BRUSSELS , 12 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN